        Case 2:20-cv-00966-NR Document 156-2 Filed 07/22/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,
                                                      Civil Action No.: 2:20-CV-966-NR
               Plaintiffs,

       v.

KATHY BOOCKVAR; et al.,

               Defendants.

                               DECLARATION OF DALE E. HO

        I, Dale E. Ho, declare as follows:

        1.      I have been the Director of the American Civil Liberties Union Voting Rights

 Project since May 2013. I was also Assistant Counsel at the NAACP Legal Defense and

 Educational Fund from September 2009 to April 2013.

        2.      My office is located at 125 Broad Street, 18th Floor, New York, NY 10004.

        3.      I am a member in good standing of the Bar of New York, No. 4445326.

        4.      I am a member in good standing of the bars of the New York Supreme Court,

 Appellate Division, First Judicial Department; Eastern District of New York; Southern District

 of New York; Northern District of New York; Eastern District of Wisconsin; U.S. District

 Court for the District of Columbia; U.S. Court of Appeals for the District of Columbia Circuit;

 U.S. Court of Appeals for the Second Circuit, U.S. Court of Appeals for the Fourth Circuit,

 U.S. Court of Appeals for the Fifth Circuit; U.S. Court of Appeals for the Sixth Circuit, U.S.
       Case 2:20-cv-00966-NR Document 156-2 Filed 07/22/20 Page 2 of 4




Court of Appeals for the Seventh Circuit, U.S. Court of Appeals for the Ninth Circuit, U.S.

Court of Appeals for the Tenth Circuit, and the U.S. Supreme Court.

       5.      Attached as Exhibit A to this declaration is my certificate of good standing from

the Supreme Court of New York.

       6.      I have never been the subject of any disciplinary proceeding by any court.

       7.      I read, know, and understand the Local Rules of the United States District

Court for the Western District of Pennsylvania.

       8.      I have become a registered user of the electronic filing system for this Court. The

foregoing statements are made with knowledge of the penalties for perjury.



                                                      /s/Dale E. Ho
                                                      Dale E. Ho

Dated: July 22, 2020
Case 2:20-cv-00966-NR Document 156-2 Filed 07/22/20 Page 3 of 4




                         EXHIBIT A
Case 2:20-cv-00966-NR Document 156-2 Filed 07/22/20 Page 4 of 4
